Citation Nr: 0212485	
Decision Date: 09/19/02    Archive Date: 09/26/02

DOCKET NO.  99-07 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for gout and arthritis 
of multiple joints.

2.  Entitlement to service connection for heart disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel

INTRODUCTION

The veteran served on active duty from May 1957 to July 1960.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in June 1998 by the Muskogee, 
Oklahoma, Regional Office (RO) of the Department of Veterans 
Affairs.

In June 2000, the veteran appeared and testified at a 
personal hearing before a Member of the Board at the RO.  
That Member of the Board has since retired.  In August 2002, 
the Board wrote to the veteran and informed him that he might 
request a hearing before another Member of the Board but 
that, if he did not respond within 30 days, the Board would 
proceed to decide his appeal.  No response having been 
received from the veteran, the Board will decide the appeal.

In September 2000, the Board remanded this case to the RO for 
further development of the evidence.  The case was returned 
to the Board in July 2002. 


FINDINGS OF FACT

1.  Gout and arthritis were not present during the veteran's 
active service or within one year of his separation from 
service.

2.  There is no competent medical evidence linking current 
gouty arthritis or essential hypertension to the veteran's 
active service.



CONCLUSIONS OF LAW

1.  Gout and arthritis of multiple joints were not incurred 
in or aggravated by service and may not be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1112, 1131, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.307, 3.309 (2001).

2.  Heart disease was not incurred in or aggravated by 
service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1112, 1131, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim 
and whether VA or the claimant is expected to obtain any such 
evidence.  In the instant case, the Board finds that VA has 
complied with the requirements of the statute.  The veteran 
has not identified any evidence which may be pertinent to his 
claims which the RO has not obtained and considered.  The RO 
notified the veteran of the requirements in law to establish 
entitlement to the benefits which the veteran is seeking.  As 
the veteran did not identify any additional existing evidence 
which might substantiate his claims, the Board find that VA 
has no further duty to notify him whether VA or he should 
submit such evidence.  The Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claims and that the 
notice provisions of the VCAA have been complied with.  The 
Board finds that there will be no prejudice to the veteran if 
the Board decides his appeal at this time and the Board will, 
therefore, proceed to consider the veteran's claims on the 
merits.  See Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)); see also Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1131 (West Supp. 2002); 
38 C.F.R. § 3.303(a) (2001).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2001).

Arthritis and cardiovascular disease may be presumed to have 
been incurred in service when such diseases are manifested to 
a compensable degree within one year from the date of the 
veteran's separation from active service.  38 U.S.C.A. § 1112 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.307, 3.309(a) 
(2001).

In the veteran's case, his service medical records are 
entirely negative for any complaint, findings, or diagnosis 
of any abnormality or disorder of the joints or the 
cardiovascular system.  At an examination for separation in 
June 1960, the veteran's blood pressure was recorded as 
110/74, a chest X-ray was normal, and his heart was evaluated 
as normal.  Also, at the separation examination, the 
veteran's upper extremities, lower extremities, spine, and 
other musculoskeletal system were evaluated as normal.  There 
was no diagnosis of gout, arthritis, hypertension, or heart 
disease.

At the hearing in June 2000, the veteran testified that in 
service he had attacks of gout for which he did not seek any 
medical attention or treatment.  As a layman, the veteran is 
not qualified to offer an opinion on a question of medical 
diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  The Board, therefore, finds that his testimony 
does not establish that gout was present in his case during 
his period of active service from May 1957 to July 1960.

Postservice VA treatment records show that, in February 1980, 
the veteran complained of pain and edema of his right foot.  
X-rays were suggestive of but not conclusive for early gouty 
arthritis.  The diagnosis was gout.  Later that month, a VA 
treatment record noted that the veteran's gouty arthritis was 
improved on Indocin.

In July 1998, a private physician reported to the Oklahoma 
Disability Determination Division that the veteran had 
complained of aching joints, especially the right knee, and 
the diagnosis was gout.  The physician reported further that 
the veteran's medical records did not show a history of 
coronary artery disease or a myocardial infarction.  He noted 
that the veteran was being treated for essential 
hypertension.

In November 1998, a VA chest X-ray showed mild cardiomegaly, 
with no evidence of congestive heart failure.

The Board notes that the VCAA provides for VA to arrange for 
a medical examination and opinion in certain circumstances.  
In the case of a claim for disability compensation, the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West Supp. 
2002).  In the veteran's case, the Board finds that competent 
evidence does not indicate that his current gouty arthritis 
or essential hypertension may be associated with his active 
service from May 1957 to July 1960.  With regard to 
hypertension/heart disease, there is absolutely no evidence 
that such disease was present during the veteran's active 
service or within one year following his separation from 
service.  With regard to gouty arthritis, although the 
veteran testified in June 2000 that he had attacks of gout 
during service, VA X-rays in February 1980, which was over 19 
years after the veteran's separation from service were not 
even conclusive for early gouty arthritis.  Such being the 
case, the Board concludes that the record contains sufficient 
medical evidence to decide the claim for service connection 
for gout and arthritis of multiple joints and the claim for 
service connection for heart disease and that an examination 
is not necessary.

Upon consideration of the evidence of record, the Board finds 
that the clear preponderance of the evidence demonstrates 
that gout and arthritis of multiple joints and heart disease 
were not present during the veteran's period of active 
service or within one year of his separation from active 
service in July 1960.  The Board further finds that there is 
no competent medical evidence of record linking current gouty 
arthritis or essential hypertension to the veteran's service.  
For these reasons, there is no basis on which to grant the 
veteran's claim for service connection for gout and arthritis 
of multiple joints or his claim for service connection for 
heart disease, and entitlement to those benefits is not 
established.  38 U.S.C.A. §§ 1112, 1131 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.307, 3.309 (2001).

As the preponderance of the evidence is against the veteran's 
claims, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West Supp. 2002). 
      
 


ORDER


Service connection for gout and arthritis of multiple joints 
is denied.

Service connection for heart disease is denied.




		
	F. Judge Flowers
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

